Citation Nr: 0909090	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for spondylolisthesis, L5-
S1.


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The Veteran received an honorable discharge after serving on 
active duty from March 1953 to February 1956.  He was 
dishonorably discharged from a period of active duty service 
lasting from February 1956 to April 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In June 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In April 2008, the Veteran submitted a new VA Form 21-22a, 
Appointment of Individual as Claimant's Representative, 
appointing the private attorney named above as his new 
representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Supplemental Statement of the Case (SSOC) was most recently 
furnished on the issue on appeal in February 2008.  In April 
2008, the Veteran submitted a personal statement rebutting 
the findings of the January 2008 VA examination report and an 
additional statement from his sister discussing the Veteran's 
in-service back injury.  Pursuant to regulation, any 
additional pertinent evidence received by the Board that has 
not already been considered by the agency of original 
jurisdiction (AOJ) must be referred to the AOJ for initial 
review unless there has been a waiver of such referral by the 
claimant.  38 C.F.R. § 20.1304 (2008).  In response to a 
Board inquiry, a February 2009 letter from the Veteran's 
representative expressly requested that this additional 
evidence "be reviewed by a Decision Review Officer at the 
Regional Office as that office is the agency of original 
jurisdiction."  The Board therefore finds that this case 
must be remanded for initial consideration of the new 
evidence.

The Board further notes that the Veteran's complete service 
treatment records are not of record.  The Board recognizes 
that the RO did request all available service treatment 
records from the National Personnel Records Center (NPRC).  A 
September 2003 NPRC response states that "an extensive and 
thorough search" was conducted but they "were unable to 
locate the records identified in your request."  It was 
concluded that "the records either do not exist, that NPRC 
does not have them or that further efforts to locate them at 
NPRC would be futile."  

In March 2004, the Veteran submitted a NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data, noting 
that he injured his back and right leg while assigned to the 
"3rd Eq. Bn, 3rd Mar Div Japan" and was treated at a "Tent 
City Facility" in 1954.  He also noted that he injured his 
back again in April 1956 while serving in the "SMC 3rd 
Marine AirWing" in Miami, Florida, and was treated at the 
sick bay on base.  

As noted in that form, some alternative record sources are 
available, such as one pertaining to treatment at Army 
hospitals during some years from 1952 and 1954.  
Consequently, another records request was made by the RO in 
April 2004, which specifically asked for in-patient clinical 
records from an admission that occurred between January 1954 
and June 1954 while he was assigned to the 3rd Engineer 
Battalion of the 3rd Marine Division in Japan; and an 
admission that occurred in Miami, Florida, between January 
1956 and July 1956.  No response was received, and no follow-
up request was ever issued by the RO.

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency, including service treatment records.  38 C.F.R. § 
3.159(c)(2).  Given the heightened duty to obtain records in 
the custody of a Federal agency, the Board finds that further 
efforts should be made to locate the Veteran's in-patient 
clinical records and associate them with the claims file. 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
action to locate the Veteran's in-patient 
clinical records and to otherwise verify 
the occurrence of the in-service injuries, 
to include following up on the RO's April 
2004 inquiry.  All efforts made to locate 
these records should be documented in the 
claims folder, and the Veteran should be 
notified of all steps taken to obtain 
these records and of any responses that 
are received.

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO/AMC should 
readjudicate the issue of entitlement to 
service connection for spondylolisthesis, 
L5-S1.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with an 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




